Title: To Thomas Jefferson from James P. Preston, 12 November 1824
From: Preston, James P.
To: Jefferson, Thomas


Dear Sir
Richmond
Nov. 12th 1824
For the liberty I have taken in proposing to introduce my son to your acquaintance, I can offer no satisfactory appology. I must therefore rely solely on the liberality with which you so kindly forgive similar intrusions. I am very sensible that it is an unjustifiable encroachment upon your time, but the anxieties of my son, to tender you his respects personally, and to receive the gratification of seeing you and General La Fayette together, and of associating your persons and characters in his future recollections, were imsestable.With every sentiment of respect & personal regard I am your Ob. ServJames P. Preston